          Case 1:20-cv-02199-JEB Document 10 Filed 12/14/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 RUKMINI CALLIMACHI,

                Plaintiff,

        v.
                                                             Civ. A. No. 20-2199 (JEB)
 NATIONAL ARCHIVES AND RECORDS
 ADMINISTRATION,

                Defendant.


                                   JOINT STATUS REPORT

       The parties, by and through counsel, file this Joint Status Report pursuant to the Court’s

Minute Order dated October 13, 2020. This is a Freedom of Information Act (“FOIA”) matter

involving three separate FOIA requests that Plaintiff filed with the George H.W. Bush

Presidential Library (hereinafter, the “Library”).

       Defendant National Archives and Records Administration (“Defendant”) reports as

follows on the status of the three FOIA requests. As further explained below, the Library issued

a final response on the third FOIA request, but its processing of the first and second requests is

still ongoing. With respect to the first and second requests, a substantial number of records still

require further review for both potential responsive and potential release under FOIA before final

determinations can be made and final responses can be issued.

               First FOIA Request: 1989 Revolution

       Plaintiff’s First FOIA Request dated February 24, 2020 (assigned reference number

2020-560-F) sought records regarding the 1989 revolution in Romania that brought about the

overthrow of dictator Nicolae Ceaușescu.” Compl. ¶¶ 6-7.
          Case 1:20-cv-02199-JEB Document 10 Filed 12/14/20 Page 2 of 5




       As previously reported, the Library has two sets of records that will need to be reviewed

in connection with the First FOIA Request. The first is a set of previously processed material, a

large part of which was withheld pursuant to FOIA Exemption (b)(1). This first set consists of

approximately 2,010 pages. The second group of records need to be reviewed for potential

responsiveness and then processed for potential release under FOIA. The Library estimates that

this second set contains approximately 2,472 pages of records. Defendant expects that a large

portion of pages responsive to the first request will need to be sent to other agencies for

consultation as they contain or are likely to contain previously classified information.

       Defendant further explains the status of the Library’s review of the outstanding records

for the First Request in Section D below. Based on information currently available to the

Library’s reviewers, Defendant is unable provide a more detailed breakdown on the number of

pages pulled or reviewed that pertain specifically to the First Request.

               Second FOIA Request: Malta Summit

       Plaintiff’s Second FOIA Request dated February 24, 2020 (assigned reference number

2020-0557-F), sought records pertaining to President George H.W. Bush’s meeting with Mikhail

Gorbachev at the Malta Summit on December 2-3, 1989. Compl. ¶¶ 17-18.

       As previously reported, the Library identified two sets of records that need to be

reviewed for the Second FOIA Request. The first is a set of previously processed material, a

large part of which was withheld pursuant to FOIA Exemption (b)(1). This first set consists of

approximately 3,694 pages.

       The second group of records need to be reviewed for potential responsiveness and then, if

deemed responsive, further processed for potential release under FOIA. As previously reported,

the Library had estimate that this second group of records comprised approximately 12 pages.
                                                  2
          Case 1:20-cv-02199-JEB Document 10 Filed 12/14/20 Page 3 of 5




The Library has confirmed that only 8 out of the 12 potentially responsive pages are in fact

responsive. Further processing for potential release is still outstanding and the Library is unable

to provide a date when a response as to those records can be completed. Defendant expects that

a large portion of pages responsive to the second request will need to be sent to other agencies

for consultation as they contain or are likely to contain previously classified information.

       Defendant further explains the status of the Library’s review of the outstanding records

for the Second Request in Section D below. Based on information currently available to the

Library’s reviewers, Defendant is unable provide a more detailed breakdown on the number of

pages pulled or reviewed that pertain specifically to the First Request.

               Third FOIA Request: Nicolae Ceaușescu

       Plaintiff’s third FOIA Request dated February 24, 2020 (assigned reference number

2020-0555-F), sought Library records pertaining to Nicolae Ceaușescu. Compl. ¶¶ 27-29. The

Library completed processing potentially responsible records and issued a final response on

October 14, 2020. In its final response, the Library stated that it identified only three pages of

responsive records that it had not already processed. The Library determined that all three pages

could be released in full.

               Outstanding Processing on the First and Second Requests

       With regard to the records outstanding for the First and Second Requests, as described

more fully above and in Defendant’s previous filing, the Library has started the process of

pulling the previously processed records in order to review them for potential release.

       In the parties’ last joint filing, Defendant estimated that there are approximately 8,188

potentially responsive pages that need to either be re-reviewed or processed in the first instance.

For the previously processed material, it is possible that some of the records have been

declassified or can be declassified based on waivers provided since the last time the material was

                                                  3
           Case 1:20-cv-02199-JEB Document 10 Filed 12/14/20 Page 4 of 5




processed. However, each document will need to be reviewed and cross-checked with other files

to make that determination of whether it can be released or will need to be sent out for

consultation on the (b)(1) exemptions. This is a time-intensive process and as further explained

below, the Library’s ongoing review has been hamstrung by the global pandemic.

         To date, the Library has pulled 193 folders. Depending on the type of file type, a single

folder can contain up to 100 pages of records. Of note, the Library’s process has been slowed

due to the limited number of staff available and the administrative burden of locating the record

in the system, creating placeholder markers to identify the location of the pulled records within

the larger file, and physically pulling the records from the archival stack locations. Although the

Library had entered Phase 2 on November 16, 2020, as of today, the Library’s status has

regressed to Phase 1 due to deteriorating local health conditions. The Library’s production

continues to be limited in accordance with the guidelines for number of staff and number of

hours a staff member can be onsite on a given day and the fact that staff availability is

determined on a voluntary basis. Defendant proposes that the Library continue its review with

the goal of processing 100 to 200 pages per month, with an average of roughly 150 pages per

month.

         Under the Court’s previous Minute Order, the parties’ next joint status report is due on or

before February 12, 2021.




                                                  4
        Case 1:20-cv-02199-JEB Document 10 Filed 12/14/20 Page 5 of 5




Dated: December 14, 2020                  Respectfully submitted,

 /s/ Matthew V. Topic                     MICHAEL R. SHERWIN
                                          Acting United States Attorney
Attorney for Plaintiff
RUKMINI CALLIMACHI                        DANIEL F. VAN HORN
                                          D.C. Bar No. 924092
Matthew Topic, D.C. Bar No. IL 0037       Chief, Civil Division
Joshua Burday, D.C. Bar No. IL 0042
Merrick Wayne, D.C. Bar No. IL 0058       By: /s/ Daniel P. Schaefer
LOEVY & LOEVY                             DANIEL P. SCHAEFER
311 North Aberdeen, 3rd Floor             D.C. Bar No. 996871
Chicago, IL 60607                         Assistant United States Attorney
312-243-5900                              555 4th Street, N.W.
foia@loevy.com                            Washington, D.C. 20530
                                          (202) 252-2531
                                          Daniel.Schaefer@usdoj.gov

                                          Counsel for Defendant




                                      5
